EXHIBIT 10.1


FIRST AMENDMENT TO STOCKHOLDERS AGREEMENT




THIS FIRST AMENDMENT TO STOCKHOLDERS AGREMEENT (this “Amendment”) is entered
into as of March 31, 2009 (the “Effective Date”) by and among General Finance
Corporation, a Delaware corporation (the “Company”), and the stockholders of
Company listed on Schedule I  attached hereto (each a “Stockholder” and
collectively, the “Stockholders”).


 
1
RECITALS

 
A.  The Company entered into that certain Stockholders Agreement dated October
1, 2008 (the “Agreement”).


B.  Each of the parties hereto desires to amend the Agreement as set forth
herein, and desires that, except as set forth in this Amendment, the Agreement
shall remain in full force and effect.
 
NOW THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.  Definitions.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Agreement (without regard to
this Amendment).


2.  Amendment.  The Agreement is hereby amended as follows on and as of, and
only upon, the date hereof:


Section 2.3 of the Agreement is amended and restated as follows:


“SECTION 2.3 Standstill.


(a) 
For the period (the “Standstill Period”) commencing on the date hereof and
ending on June 30, 2009, no Subject Stockholder shall, and each Subject
Stockholder shall cause its Affiliates not to, unless expressly agreed in
writing, in advance, by Company, directly or indirectly, in any manner
whatsoever:



(1) 
acquire, announce an intention to acquire, offer or propose to acquire, solicit
an offer to sell or agree to acquire, or enter into any arrangement or
undertaking to acquire, directly or indirectly, by purchase, or otherwise,
record or direct or indirect beneficial ownership interest in any Standstill
Securities or other securities of the Company or any of its Subsidiaries or any
direct or indirect rights, warrants or options to acquire record or direct or
indirect beneficial ownership of any securities or assets of the Company or any
of its Subsidiaries;



(2) 
make, effect, initiate, cause or participate in any take-over bid, tender offer,
exchange offer, merger, consolidation, business combination, recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction
involving Company or any of its Subsidiaries;



(3) 
other than as a director or officer of the Company, solicit, make, effect,
initiate, cause, or in any way participate in, directly or indirectly, any
solicitation of proxies or consents from any holders of any securities of
Company or any of its Subsidiaries or call or seek to have called any meeting of
stockholders of Company or any of its Subsidiaries;



(4) 
form, join or participate in, or otherwise encourage the formation of, any
“group” (within the meaning of Section 13(d)(3) of the Exchange Act) with
respect to any securities of Company or any of its Subsidiaries that are not
Standstill Securities;

 

--------------------------------------------------------------------------------


 
(5) 
arrange, facilitate, or in any way participate, directly or indirectly, in any
financing for the purchase of any securities Company or any of its Subsidiaries
that are not Standstill Securities;



(6) 
(A) act, directly or indirectly, to seek control or direct the board of
directors, stockholders, policies or affairs of the Company or any of its
Subsidiaries; (B) solicit, propose, seek to effect or negotiate with any other
Person with respect to any form of business combination transaction involving
Company or any take-over bid, tender, exchange offer, merger, consolidation,
recapitalization, restructuring, liquidation, dissolution, or other
extraordinary transaction involving Company or any of its Subsidiaries; or
(C) disclose an intent, purpose, plan or proposal with respect to an acquisition
of Company, or any securities or assets of Company or any of its Subsidiaries
that are not Standstill Securities;



Notwithstanding anything to the contrary in this Section 2.3, each Subject
Stockholder shall be permitted to sell its Equity Securities in any Sale of the
Company that has been approved by the board of directors of Company and which
recommendation has not been withdrawn.


(b) 
Notwithstanding anything to the contrary in this Section 2.3, the Subject
Stockholders shall be permitted during the period commencing on the Effective
Date and ending on June 30, 2009 to purchase Standstill Securities subject to
the compliance with each of the following conditions:



(1) 
prior to June 30, 2009 the Subject Stockholders shall not purchase Standstill
Securities that cause their total ownership of Company common stock to equal or
exceed 50% of the outstanding shares of common stock of the Company;



(2) 
during the period commencing on the Effective Date and ending on June 30, 2009
the Subject Stockholders shall not spend more than $1 million to purchase
outstanding shares of common stock of the Company;



(3) 
prior to June 30, 2009 the Subject Stockholders shall suspend open market
purchases of the Company’s common stock if the Company commences a public
offering of securities; and



(4) 
the Subject Stockholders and the Company shall issue a press release that
publicly discloses the Amendment prior to commencement of any purchases by the
Subject Stockholders which are permitted by this Amendment.



3.  References.  All references in this Amendment to “Amendment,” “herein,”
“hereof,” or terms of like import referring to the Amendment or any portion
thereof are hereby amended to refer to the Agreement as amended by this
Amendment.


4.  No Implied Amendments.  Except as expressly provided herein, the Agreement
is not being amended, supplemented, or otherwise modified, and the Agreement
shall continue in force and effect in accordance with its terms.


5.  Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all such counterparts together
shall constitute but one and the same agreement.


6.  Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


7.  Governing Law.  The interpretation and construction of this Amendment, and
all matters relating hereto, shall be governed by the laws of the State of
Delaware, without regard to the principles of conflicts of laws thereof.



--------------------------------------------------------------------------------


 
[SIGNATURE PAGE TO FIRST AMENDMENT TO STOCKHOLDERS AGREEMENT]


IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment, or
caused this Amendment to be executed on its behalf by a representative duly
authorized, as of the date first above written.
 


GENERAL FINANCE CORPORATION,
a Delaware corporation




By: /s/ Christopher A. Wilson
Name: Christopher A. Wilson
Title:   Vice President and General Counsel
 

--------------------------------------------------------------------------------




[SIGNATURE PAGE TO FIRST AMENDMENT TO STOCKHOLDERS AGREEMENT]
 


/s/ Ronald F. Valenta
Ronald F. Valenta

 

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE TO FIRST AMENDMENT TO STOCKHOLDERS AGREEMENT]


 
/s/ Ronald L. Havner, Jr.
Ronald L. Havner, Jr.,
as Trustee of
The Havner Family Trust dated July 24, 1995

 

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE TO FIRST AMENDMENT TO STOCKHOLDERS AGREEMENT]
 
 
D. E. SHAW LAMINAR PORTFOLIOS, L.L.C.
       
By: 
/s/ Robert T. Ladd
Name: Robert T. Ladd
Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 
Schedule I
 
STOCKHOLDERS


Name of Stockholder
 
Number of
Shares
 
Notice Address
Ronald F. Valenta
 
1,171,339
 
39 East Union Street
Pasadena, California 91103
         
D. E. Shaw Laminar Portfolios, L.L.C.
 
100,000
 
10000 Memorial Drive, Suite 500
Houston, Texas 70024
Attention: Debbie Blank
         
Ronald L. Havner, Jr., as Trustee of the Havner Family Trust dated July 24, 1995
 
1,840,675
 
2275 Chaucer Road
San Marino, California 91108




--------------------------------------------------------------------------------


 